DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 23 May 2022.
Claims 23-24 are canceled.
Claims 2, 4, 6-9, 13, 15, 17-20 are original.
Claims 1, 3, 5, 10-12, 14, 16, 21-22 are currently amended.
Claims 1-22 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of articles of manufacture.
Step 2A – prong one:
The claim recites “performing computations, based on the set of inputs to simulate welding of at least two bodies specified in the set of inputs” which is a process that may be performed mentally with or without physical aid, e.g. determining shrinkage by multiplying a coefficient by a difference in temperatures (see claim 6 and specification at [0027]). Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception [see MPEP 2106.04(a)(2) III].
Step 2A – prong two:
The claim recites “storing executable instructions which when executed by a data processing system cause the data processing system to perform a method”, “displaying, on a display device, a user interface that can receive a set of inputs for welding parameters, the user interface requiring a predetermined set of data that is based on data requirements for a welding simulation, and the user interface is configured to collect the set of inputs that provide the predetermined set of data, and the user interface displays, for each data in the predetermined set of data, indicia indicating that each data in the predetermined set is required; receiving, through the user interface, the set of inputs” which is mere instruction to apply an exception using a computer in its ordinary capacity, i.e. a data processing system to collect input to perform calculations. This does not integrate the exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)]. Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, there is mere instruction to apply an exception using a computer in its ordinary capacity which also does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)]. Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Claim 2:
The claim recites “wherein the predetermined set of data comprises: (a) an identification of the bodies in the simulated welding including at least two bodies; (b) a number of welding lines; (c) a number of the bodies on each welding line; (d) a total welding time along each welding line; ( e) a total cooling time along each welding line; and (f) a melting temperature of at least one of the bodies in the simulated welding”; however, specification of the nature of the data does not change the nature of the actions performed, i.e. displaying, receiving, and performing computation. Accordingly, the reasoning given for claim 1 applies.

Claim 3:
The claim recites “wherein the user interface automates the collection of the set of inputs by specifying input fields as required before the welding simulation can begin and automates a setup process for the welding simulation”; however, “specifying input fields as required before the welding simulation can begin” does not change the nature of the displaying such that it is other than the use of a data processing system in its normal capacity. Note too that “automates a setup process for the welding simulation” provides no more than “specifying input fields as required before the welding simulation can begin”, i.e. “specifying input fields as required before the welding simulation can begin” is reasonably interpreted as “automat[ing] a setup process for the welding simulation”. Accordingly, the reasoning given for claim 1 applies.

Claim 4:
The claim recites “wherein the user interface is part of a welding wizard that guides a user through the setup process for the welding simulation and the welding wizard is operatively coupled to a mechanical CAD (computer automated design) software output that specifies mechanical and physical properties of the bodies in the simulated welding and one or more welding outputs of the welding wizard is operatively coupled as an input to a mechanical simulation software” which only generally links the judicial exception to a technological environment, i.e. linking “performing computations …” in a data processing system to a mechanical simulation environment). This does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception itself [see MPEP 2106.04(d) and MPEP 2106.04(f)]. Accordingly, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Claim 5:
The claim recites “wherein the one or more welding outputs are used to provide a set of one or more boundary conditions used as inputs to mechanical simulation software that uses finite element methods”; however, this merely specifies an exchange of information which does not change the nature of the technological environment such that the “performing computations” on a data processing system is more than generally linked, i.e. it only specifies the nature of the output to be sent and received. The claim also recites “the welding wizard returns control to a user and the mechanical simulation software after the one or more welding outputs are provided from the welding wizard to the mechanical simulation software”; however, this may be reasonably interpreted as requiring no further action; i.e. the outputting itself may be reasonably interpreted as “return[ing] control”, or upon outputting there is the occurrence of a passive (non)action of “return[ing] control]”. Accordingly, the reasoning given for claim 4 applies.

Claim 6:
The claim recites “wherein the computations comprise computing shrinkage of one or more bodies specified in the set of inputs based on a shrinkage model”; however, as discussed for claim 1, this may be a mental process, i.e. multiplication of a coefficient by a difference in temperature. Accordingly, the reasoning given for claim 3 applies.

Claim 7:
The claim recites “wherein the shrinkage model uses a reference temperature that is set based on a melting point of the one or more bodies”; however, this does not change the “performing computations …” such that it may not be a mental process. Accordingly, the reasoning given for claim 6 applies.

Claim 8:
The claim recites “wherein the reference temperature is set to be equal to the melting point”; however, this does not change the “performing computations …” such that it may not be a mental process. Accordingly, the reasoning given for claim 7 applies.

Claim 9:
The claim recites “wherein the computations automatically activate and deactivate user designated elements along a welding line, wherein an activation comprises a cooling after a melting, of one or more bodies specified in the set of inputs, from application of heat”; however, this does not change the “performing computations …” such that it may not be a mental process, e.g. estimating a cooling time based on experience. Accordingly, the reasoning given for claim 3 applies.

Claim 10:
The claim recites “wherein the setup process: (a) automatically defines starting and ending points along a welding line; (b) assigns, based on lengths of activatable elements along the welding line and a total welding time along the welding line, an activation time for each of the activatable elements; and ( c) modifies a reference temperature, based on one or more melting points of the activatable elements, the modified reference temperature used in a computation of a shrinkage model that determines a deformation of one or more bodies specified in the set of inputs”; however, this is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III]. Accordingly, the reasoning given for claim 3 applies, mutatis mutandis [where this part of the “set up” portion of the user interface is part of the judicial exception].

Claim 11:
The claim recites “wherein the predetermined set of data comprises: (a) an identification of bodies in the simulated welding including at least two of the bodies specified in the set of inputs; (b) a number of welding lines; ( c) a number of bodies on each of the welding lines; ( d) a total welding time along each welding line; ( e) a total cooling time along each welding line; (f) a melting temperature of at least one of the bodies in the simulated welding; and (g) a specification of contacts between bodies after the simulated welding or a shared topology specified in a mesh”; however, specification of the nature of the data does not change the nature of the actions performed, i.e. displaying, receiving, and performing computation. Accordingly, the reasoning given for claim 10 applies.

Regarding claims 12-22:
Each claim is directed to a method comprising steps and each falls within the statutory category of processes. For each claim, the method corresponds to that which is executed according to the instructions of claims 1-11. Accordingly, each claim is rejected under 35 USC §101, under the reasoning given for the corresponding claim among claims 1-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shubert (SHUBERT ET AL, An Abaqus Extension for Welding Simulations, 2010 SIMULIA Customer Conference, 15 pages) in view of Perzel (PERZEL, KIMBERLY, AND DAVID KANE. "Usability patterns for applications on the world wide web." In Proceedings of the Pattern Languages of Programming Conference, vol. 99. 1999, 17 pages).

Regarding claim 1, Shubert discloses a non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method (P1:§1:¶1: “Abaqus was used (either exclusively or in conjunction with other software)” EN: Abaqus is a computer program and must be stored to be used), the method comprising:
displaying, on a display device, a user interface that can receive a set of inputs for welding parameters, the user interface requiring a predetermined set of data that is based on data requirements for a welding simulation, and the user interface is configured to collect the set of inputs that provide the predetermined set of data (P2:¶1: “In the Plug-In environment the analyst completes a few dialogue boxes with some basic information applicable to the entire welding process being analyzed, selects the beads for each weld in the model from the viewport, and optionally sets up a custom weld pass sequence (or lets the Plug-In automatically define the passes, assuming the passes are consistent with the weld bead ordering). The user can also select machining regions (if applicable) to simulate the removal of weld/base material following the completion of the welding simulation. The Plug-In creates all the required analysis steps with appropriate data, creates energy transport boundary conditions for each step, creates sets for sensor output requests, and builds the entire thermal model followed by the automatic generation of the corresponding mechanical model for the stress (structural) analysis.” EN: citation is exemplary, discussion of the user interface is found throughout the disclosure.);
receiving, through the user interface, the set of inputs (P2:¶1: “In the Plug-In environment the analyst completes a few dialogue boxes with some basic information …, selects …, and optionally sets up a custom weld pass sequence” EN: the inputs are received by the plug-in from the analyst. Various inputs are described throughout the disclosure.);
performing computations, based on the set of inputs to simulate welding of at least two bodies specified in the set of inputs (P2:¶1: “In the Plug-In environment … (or lets the Plug-In automatically define the passes, …. … to simulate the removal of weld/base material following the completion of the welding simulation. The Plug-In creates all the required analysis steps with appropriate data, creates energy transport boundary conditions for each step, creates sets for sensor output requests, and builds the entire thermal model followed by the automatic generation of the corresponding mechanical model for the stress (structural) analysis.” EN: Various computations related to these processes are described throughout the disclosure).
Shubert does not explicitly disclose the user interface displays, for each data in the predetermined set of data, indicia indicating that each data in the predetermined set is required.
However, Perzel teaches the user interface displays, for each data in the predetermined set of data, indicia indicating that each data in the predetermined set is required (PP7-8:§Pattern: Required Field Markers”: e.g. from P7:¶¶5-6: “Clearly label the information the users are required to provide to operate the site effectively. Make sure that all such fields are really necessary. Required fields can be labeled using several approaches. A graphical icon, such as a bullet, asterisk or checkmark can mark the field, or you can use a verbal identifier, such as the word, “required.” Another way to convey this is to have all the required fields in a single section of the form.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Shubert in view of the teachings of Perzel to include “the user interface displays, for each data in the predetermined set of data, indicia indicating that each data in the predetermined set is required” by using a labels on the graphical user interface since Perzel teaches “These forms contain certain fields that are required input from the user in order to advance and to get value from the application, while other fields are optional” while Shubert discloses required and optional settings, e.g. from P4:§2.3:¶2 –  “The dialogue box for creating a new weld (within the weld model) is shown in Figure 3, which also has an option to set defaults for certain parameters in the selected unit system.” And from P8:¶¶2-3 and P9:fig 8 – “Note, the main difference between the “Reset Temps” tab and the other two step related tabs is the availability of an option to terminate the step for both the “Apply Torch” and “Cool Down” steps. If selected, step termination is accomplished using temperature sensors.”
	
Regarding claim 2, Shubert discloses the medium as in claim 1 wherein the predetermined set of data comprises: (a) an identification of the bodies in the simulated welding including at least two bodies (P5:fig 2 and P4:§2.3:¶1: “The AWI allows for the simulation of multiple welds at the same time, but assumes that they are all located on the same geometric part which is selected when a new weld model is created (Figure 2).” EN: note the part has two bodies (left and right) in fig 2.); (b) a number of welding lines (P5:fig 3 and P4:§2.3:¶2: “The dialogue box for creating a new weld (within the weld model) is shown in Figure 3, which also has an option to set defaults for certain parameters in the selected unit system. Each weld is assumed to be partitioned into the maximum number of individual weld beads that are to be deposited. Once all of the welds have been defined (i.e. the beads have been selected for each weld (Figure 4)), the user can proceed to define the weld passes.” EN: a pass is a welding line); (c) a number of the bodies on each welding line (P4:§2.3:¶2: “Each weld is assumed to be partitioned into the maximum number of individual weld beads that are to be deposited. Once all of the welds have been defined (i.e. the beads have been selected for each weld (Figure 4)), the user can proceed to define the weld passes. The user has complete control over the beads that go into each weld pass definition, thus enabling “what-if” studies for weld pass sequence design or lumping studies.” EN: via choosing the beads, see figs 4-6 showing bead selection); (d) a total welding time along each welding line (P9:fig 8 and P8:¶2: “Figure 8shows the contents of the “Apply Torch” tab, illustrating the necessary inputs to the analysis steps. Although not shown here, the other two tabs have a similar appearance to the illustration in Figure 8.” EN: the “time period” entry in fig 8.); (e) a total cooling time along each welding line (P9:fig 8 and P8:¶2: “Figure 8shows the contents of the “Apply Torch” tab, illustrating the necessary inputs to the analysis steps. Although not shown here, the other two tabs have a similar appearance to the illustration in Figure 8.” EN: the “time period” entry and “cool down step” tab in fig 8.); and (f) a melting temperature of at least one of the bodies in the simulated welding (P5:fig 2. EN: showing the “melt temperature” entry.).

Regarding claim 3, Shubert discloses the medium as in claim 1 wherein the user interface automates the collection of the set of inputs by specifying input fields as required (as shown in figs 2-3, 5-8, and 16) before the welding simulation can begin and automates a setup process for the welding simulation (P2:¶1: “It provides the capability to significantly improve two-dimensional welding simulations by automating most of the time consuming tasks associated with building a welding finite element model. … The Plug-In creates all the required analysis steps with appropriate data, creates energy transport boundary conditions for each step, creates sets for sensor output requests, and builds the entire thermal model followed by the automatic generation of the corresponding mechanical model for the stress (structural) analysis.”; P3:just below fig 1: “The AWI constructs both the thermal and mechanical models, including the necessary step definitions, step-dependent boundary conditions (film, radiation, temperature/flux etc. for the thermal analysis), and step-dependent temperature field specifications (for the stress analysis) accounting for the evolving geometry from one weld pass to the next, based on the user selections and input through the GUI.”; P11:§2.4:¶1: “Once the passes have been created, it is trivial (from the user’s perspective) to generate both the thermal and mechanical models. These models are created automatically and simultaneously by the Plug-In. Options exist to control settings before the models are generated (Figure 16).”).

Regarding claim 4, Shubert discloses the medium as in claim 3 wherein the user interface is part of a welding wizard that guides a user through the setup process for the welding simulation (as shown for claims 1-3. The plug-in is the “wizard”) and the welding wizard is operatively coupled to a mechanical CAD (computer automated design) software output (P2:§2.1:¶1: “A convenient, model tree-based approach familiar to Abaqus/CAE users was adopted for this welding graphical user interface (GUI). As shown in Figure 1, a tab named “Weld Modeler” appears in the model tree when the Plug-In is enabled (via Plug-In menu in Abaqus/CAE), in addition to the standard Abaqus/CAE model tree tabs “Model” and “Results” (and any other custom tabs).” EN: Abaqus/CAE is the mechanical CAD.) that specifies mechanical and physical properties of the bodies in the simulated welding (P2:§2.1:¶1: “The standard Abaqus/CAE “Model” tab is used for aspects of the model setup that are not unique to the welding analysis, such as: [mechanical and physical properties listing]) and one or more welding outputs of the welding wizard is operatively coupled as an input to a mechanical simulation software (P1:§1:¶1: “While analysis capabilities for modeling welding processes have always been available in Abaqus (e.g. robust nonlinear solver, capability to handle large deformations and finite strains, and a huge selection of material models complemented by the extensive user subroutines feature), the setup of weld models – especially the preprocessing aspect – remained a time-consuming part of the weld modeling workflow.”; P3:just below fig 1: “The AWI currently assumes a sequentially coupled approach for the thermal stress analysis associated with the welding simulation. This means the thermal analysis is performed first, followed by the mechanical analysis to compute the residual stresses and deformations resulting from the welding process. The AWI constructs both the thermal and mechanical models, including the necessary step definitions, step-dependent boundary conditions (film, radiation, temperature/flux etc. for the thermal analysis), and step-dependent temperature field specifications (for the stress analysis) accounting for the evolving geometry from one weld pass to the next, based on the user selections and input through the GUI.” EN: Abaqus is the mechanical simulation software, see also §3 where a comparison of analyses where one of these is setup by the plug-in.).

Regarding claim 5, Shubert discloses the medium as in claim 4 wherein the one or more welding outputs are used to provide a set of one or more boundary conditions used as inputs to mechanical simulation software (P2:¶1: “The Plug-In creates all the required analysis steps with appropriate data, creates energy transport boundary conditions for each step”; P3:just below fig 1: “The AWI constructs both the thermal and mechanical models, including the necessary step definitions, step-dependent boundary conditions”; P7: “The Plug-In keeps track of the active, evolving boundary edges for each weld pass and appropriately enables or disables the film and radiation conditions on each edge accordingly.”; P8:¶1: “The “Apply Torch” step tab is associated with the required step information for simulating the weld torch application (resulting in bead deposition) for a particular pass by applying a temperature boundary condition at the boundary/interface between the beads that are part of the current pass and the adjoining material.”) that uses finite element methods (P2:¶1: “automating most of the time consuming tasks associated with building a welding finite element model”; P4:list item 6: “to remove finite elements associated with any machined region”) and wherein the welding wizard returns control to a user and the mechanical simulation software after the one or more welding outputs are provided from the welding wizard to the mechanical simulation software (as noted in the rejection under 35 USC §101, this does not require any action. Nevertheless, Shubert discloses at P8 “Sensors defined at a user-defined (e.g., fusion) depth below the surface (for the “Apply Torch” step) and at weld bead free surface locations (for the “Cool Down” step) “turn off” the analysis step when the user-specified sensor temperature (e.g., fusion or interpass) is reached. The Plug-In creates the necessary node sets and sensor definitions for both types of sensors for each weld pass. These sensors are accessed during the thermal solution from within the user subroutine UAMP to control the heat input and cooling time. The part is required to be meshed by the user prior to sensors being defined. The sensors can be regenerated as needed (e.g., when the part mesh changes) as shown in Figure 9 and can be reselected (i.e., edited) at the pass level (Figure 9, Figure 10).”).

Regarding claim 9, Shubert discloses the medium as in claim 3 wherein the computations automatically activate and deactivate user designated elements along a welding line, wherein an activation comprises a cooling after a melting, of one or more bodies specified in the set of inputs, from application of heat (P4:list item 2: “Beads for a pass are activated through the “model change” capability in a separate step just prior to the start of the cool down step for that pass.”; P10: “It is possible to highlight the active edges where film or boundary conditions have been applied for a particular step in a pass.”).

Regarding claims 12-16 and 20, the claim recite the same substantive limitations as claims 1-5 and 9; and are rejected under the same teachings.

Claims 6-8, 10-11, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shubert and Perzel as applied to claims 3 and 14 above, and further in view of Folchi (FOLCHI, FRANCESCA. "Weld Distortion Prediction With Virtual Analysis for Practical Applications." (2014). 137 pages).

Regarding claim 6, Shubert discloses the medium as in claim 3 wherein the computations comprise computing [deformation] of one or more bodies specified in the set of inputs based on a [deformation] model.
Shubert does not explicitly disclose [that the computed deformation is] shrinkage.
However, Folchi teaches [calculation of] shrinkage [using melting temperature as a reference temperature] (P9:§1.2.1.2:¶1: “The shrinkage approach assumes that a linear thermal contraction is responsible for the distortion; the elements shrink with a value that is equal and opposite to the thermal expansion that would have occurred if the material was heated up to its melting temperature [12] [19].”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Shubert in view of the teachings of Folchi to include “[calculation of] shrinkage [using melting temperature as a reference temperature]” by performing the shrinkage calculation since “This method is useful in the design stage of welded parts because it is less time consuming compared to the transient analysis” (Folchi:P9:§1.2.1.2:¶1) and “the shrinkage approach was faster, and it allowed performing numerous simulations with different welding sequences that would not have been feasible using the transient analysis.” (Folchi:P10).
	
Regarding claim 7, Shubert discloses the medium as in claim 6 wherein the shrinkage (“shrinkage” with Folchi as for claim 6) model uses a reference temperature that is set based on a melting point of the one or more bodies (P4:list item 1: “The weld torch is simulated by applying a prescribed temperature (of magnitude higher than the melting temperature)”; P13:¶2: “In both analyses the time-temperature ramp had a maximum temperature of 300oF-500oF above the assumed melting temperature.”).

Regarding claim 8, Shubert dose not explicitly disclose the medium as in claim 7 wherein the reference temperature is set to be equal to the melting point.
However, Shubert discloses at page 4 (list item 5) “However, to ensure the yet to be deposited beads do not influence the deformation, these un-deposited beads have nodal temperatures near the melting temperature as specified by the initial conditions. This leads to very soft or compliant mechanical material properties.”
Accordingly, it would have been obvious to choose a reference temperature equal to the melting point (see MPEP 2144.05 – “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”) and in addition it would be obvious in view of Shubert disclosure of the reasoning for a “near” temperature, i.e. from P4:list item 5: ‘Having all beads present from the start of the analysis (but, with melt-like properties) allows for the beads to move with the deformation in the weld zone while not affecting the overall response until they are “active” or deposited.’

Regarding claim 10, Shubert discloses the medium as in claim 3 wherein the setup process: (a) automatically defines starting and ending points along a welding line (P5: “Alternatively, the user can select the automatic pass creation option. Here, the Plug-In creates passes with exactly one bead per pass, resulting in the same number of passes as the total number of beads in all the welds (Figure 6).”); (b) assigns, based on lengths of activatable elements along the welding line and a total welding time along the welding line, an activation time for each of the activatable elements (P4:list item 2: “Beads for a pass are activated through the “model change” capability in a separate step just prior to the start of the cool down step for that pass”; P9:fig 8 and P8:¶2: “Figure 8shows the contents of the “Apply Torch” tab, illustrating the necessary inputs to the analysis steps. Although not shown here, the other two tabs have a similar appearance to the illustration in Figure 8.” EN: the “time period” entry in fig 8.); and (c) modifies a reference temperature, based on one or more melting points of the activatable elements (P5:fig 3 showing the “weld material initial melt temperature” and “target torch heat up temperature”; P8:¶1: “The “Apply Torch” step tab is associated with the required step information for simulating the weld torch application (resulting in bead deposition) for a particular pass by applying a temperature boundary condition at the boundary/interface between the beads that are part of the current pass and the adjoining material.”; P13:¶1: “Both the AWI and BMPCwelding simulation techniques provide essentially a temperature ramp on the interface nodes between the weld bead and base metal to simulate the application of a torch being applied to the welded region.”), the modified reference temperature used in a computation of a shrinkage model that determines a deformation of one or more bodies specified in the set of inputs (with Folchi as for claim 6).

Regarding claim 11, Shubert discloses the medium as in claim 10 wherein the predetermined set of data comprises: (a) an identification of bodies in the simulated welding including at least two of the bodies specified in the set of inputs; (b) a number of welding lines; (c) a number of bodies on each of the welding lines; (d) a total welding time along each welding line; (e) a total cooling time along each welding line; (f) a melting temperature of at least one of the bodies in the simulated welding; (as for elements (a)-(g) of claim 2) and (g) a specification of contacts between bodies after the simulated welding or a shared topology specified in a mesh (P4:list item 1: “The weld torch is simulated by applying a prescribed temperature (of magnitude higher than the melting temperature) at the boundary between the beads involved in the current weld pass and the neighboring region (which could be base material and/or weld beads already deposited in previous passes).” EN: contact is at boundary between bead/bead or bead/material after “previous passes”.).

Regarding claims 17-19 and 21-22, the claim recite the same substantive limitations as claims 6-8 and 10-11; and are rejected under the same teachings.

Response to Arguments
Applicant (P8:¶3), regarding objections to the claims:
Applicant submits that the amendments to claims 3, 5, 10, 11, 14, 16, 21, and 22 overcome the objections to certain claim language, and Applicant appreciates the suggestions in the office action to overcome these objections.
Examiner’s response:
The objections are withdrawn in view of the amendment to the claims.

Applicant (P8:¶4), regarding rejection under 35 USC §101:
Applicant disagrees with the conclusion that the claims were directed to an abstract idea without significantly more. The original claims were directed to a user interface on a data processing system, and such claims have been held to be directed to patent eligible subject matter. See, for example, the Federal Circuit's decision in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356, Case No. 16-2684 (Fed. Cir. 2018). In Core Wireless, the Federal Circuit held that claims directed to an improved user interface were patent eligible. Applicant's amendments to claims 1 and 12 ("displaying, on a display device, a user interface ... ") further clarify that the present claims are directed to an improved user interface by indicating that the user interface is displayed on a display device (such as the display device shown in figure 7 - also see paragraph 20 of the present application). The claims are not directed to an abstract idea. Thus, the presently amended claims are clearly directed to patent eligible subject matter. Hence, the rejection under 35 USC 101 should be withdrawn.
Examiner’s response:
The examiner respectfully disagrees. In particular, displaying a user interface that can receive inputs and receiving input through the user interface is a description of generic computer functionality rather than an improvement to a user interface. The remarks do not point to a particular improvement but rather only allege an improved interface. Accordingly, the argument is unpersuasive and the rejections under 35 USC §101 are maintained.

Applicant (P9:¶1), regarding rejection under 35 USC §§102-103:
With respect to the prior art rejections under sections 102(a)(l) and 103, Applicant submits that the amended claims are not anticipated by Shubert and are also patentable over the combination of Shubert and Folchi. Shubert describes a plug-in for Abaqus/CAE software. The plug-in enables a model tree approach to setup of a welding model from within Abaqus/CAE by automating most of the repetitive, time-consuming tasks associated with building a welding model. The user interface in this plug-in allows for user customization, including for example, the choice of a user defined step. There is no disclosure in either reference of a "predetermined set of data" as required in claims 1 and 12. There is no disclosure in either reference about a user interface that "displays, for each data in the predetermined set of data, indicia indicating that each data is required"; see, for example, figure IA and paragraph 25 of the present application. The approach in Shubert does not display any such indications, and Folchi also fails in this regard. Thus, Shubert does not anticipate any of the claims and the combination of Shubert with Folchi does not disclose all of the claim limitations.
Examiner’s response:
As regards the allegation of ‘no disclosure in either reference of a "predetermined set of data" as required in claims 1 and 12’, the examiner respectfully disagrees. For example, as shown in the rejection of claim 1, Shubert discloses the collection of data through a user interface including “some basic information applicable to the entire welding process being analyzed”. The remarks merely allege a distinction without particularly pointing out how the claimed “predetermined set of data” differs from the information that is collected via the user interface disclosed by Shubert. Accordingly, the argument is unpersuasive.
As regards the limitation of "displays, for each data in the predetermined set of data, indicia indicating that each data is required", the examiner agrees. However, the claims are now rejected also in view of the Perzel disclosure.

Applicant (P9:¶2), regarding rejection under 35 USC §§102-103 for claims 5 and 16:
Applicant also notes that neither reference discloses the limitations of claim 5 and 16; in particular, neither references discloses a welding wizard that "returns control to a user and the mechanical simulation software after the one or more welding outputs are provided". Finally, Applicant reserves the right to argue other dependent claims in any future prosecution of this application.
Examiner’s response:
The examiner respectfully disagrees. First, please consider, that as noted in the rejections, “returns control” requires no action, e.g. upon outputting there is at some point an occurrence of a passive return since the computer is ultimately under the control of the user. Finally, assuming a narrower interpretation, as shown in the rejection, Shubert discloses the automatic creation of sensors which are output to the mechanical simulation software and which may be further edited by the user via the plugin. Accordingly, the argument is unpersuasive.

Conclusion
Claims 1-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AUTHORS UNKNOWN, LiveArc – Welding Performance Management System – Owner’s Manual, Miller, 2015, 68 pages
Disclosing a GUI for a welding training simulator which marks required fields with an asterisk, see PP42-43
PAUWELS, STEFAN L., CHRISTIAN HÜBSCHER, STEFAN LEUTHOLD, JAVIER A. BARGAS-AVILA, AND KLAUS OPWIS. "Error prevention in online forms: Use color instead of asterisks to mark required-fields." Interacting with Computers 21, no. 4 (2009): 257-262.
Discussing adding indicators for required fields in user interface forms

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                    /BORIS GORNEY/                                                                            Supervisory Patent Examiner, Art Unit 2147